Title: To Thomas Jefferson from Gideon Granger, 18 October 1800
From: Granger, Gideon
To: Jefferson, Thomas



Dear Sir
Newhaven Oct: 18. 1800

I embrace the opportunity presented by Mr. Erwing with great Satisfaction. The receipt of your Letter inclosing one to Uriah McGregory gave me much pleasure—The Letter to Gregory I yet hold. I have not been able to satisfy myself respecting his Character. In the present state of things it appeared to me most prudent to retain the Letter untill I could be satisfied beyond a reasonable doubt of his moral Character & fidelity and I perfectly well know the withholding the Letter could produce not the least Injury. The Sentiments contained in your Letter were those which I have long felt to be just. The prospect of their being tested by experiment brightens, and it must certainly be matter of high Congratulatn and Joy, that we can rest with such Confidence upon the final success of our long and laborious exertions. In this State we have just come to a decision of Strength—We have been defeated—but not conquered. so far from that we have encreased & are encreasing—we may with great modesty claim one Third of the people on our Side—our votes between May & Octr. increased for the Republican Candidates from 1049. to 3012. our difficulties are great merely from a Consideration, that the persons in Authority both in State & federal Goverments, the Clergy & the Barr are formed, together with all Ambitious men, into a well formed body in favor of Aristocracy—There are at least four hundred Men of public Education & possessed of public Confidence for four or five of us to contend with—yet the contest is kept up on all Occassions, and to some advantage—I have long labored to rally the Physicians & Dissenting Clergy who are generally friends of equal liberty—This wished for event I have not yet been able to accomplish—we suffer much from an unceasing persecution and constant operation of the System of Terror—They are now bold enough to tell us that we must be destroyed root and branch—And—In the Legislature yesterday on the floor of the  House one of them was insolent enough to declare to me that tho’ he esteemed me as a Man—yet we must all be crushed, and that my life was of little Importance, when compared to the peace of the State—At the last Election they practised evry possible fraud. In One place they denied its being the place & day for election to Congress—The Republicans tendered their votes—They were rejected—afterwards at 10 OC at Night—They opened the poll & took in 30 or 40. federal votes—In very many places They hissed when my name was calld.—pronouncd me Jacobin & the friend of the Atheist—Threatened to publish the name of evry person who dare vote for the Jacobin—Nay—They even forged a Letter, and circulated it in all distant parts of the State by newspapers & hand bills, with a view to destroy me. I trust in God that our relief draweth near. If the Republicans are defeated in their General Election there is certainly reason to fear that Edwards, Kirby Wolcott & myself shall be ruined or forced to leave the State. we feel as tho; even our Courts of Justice were not pure & uninfluenced, and being all of Us men Largely concerned in business—the Sources of Justice being corrupted—our ruin will be easy—yet We will persevere—Our cause is founded in Truth and our Sufferings cannot exceed the Sufferings of those who Achieved the revolution—we are constantly threatned with bloodshedding and civil war (if we succeed) and to what pitch their passions might carry them, if all New-England were united in one view is uncertain—But thanks to the Author of Our Existence we have formed a party sufficiently powerful to remove all possibility of their proceeding to overt Acts—by this means time for reflection and experiment will be given and these must and will produce public approbation & political Quietude. Our struggles here have allready produced good effects in the States of Massachusetts & Vermont, particularly in the eastern part of Vermont, who are generally Connecticut People—We took our ground, planted our Standard and shouted boldly—It resounded through half New England, and roused many from their Torpor—Our force was not equal to the Contest, but those who have advanced, cannot retire—These are our political Calculations—Rhode-Island, republicanized will afford democratic Electors—Vermt. is doubtfull Our chances are at least equal. I look for republn: Electors & Members of Congress—but it is uncertain. In New hampshire about 3/10ths. right—all Officers the Other side—In Mass. ⅖ths. right. & we believe 5 republican members in Congress—The Conduct of their Electors doubtfull—I cant believe they will vote for Pinkney—If they do Mr. Adams has lost all Influence—Our Condition I have stated, with all this leaven warm’d & fostered by  the hand of a beneficent Govermt. we have nothing to fear.—A Letter by Mr Erwing will be pleasing.
Sincerly wishing you prosperity & happiness—I Am Sir—

Gidn Granger Jr

